Name: Commission Regulation (EU) NoÃ 513/2010 of 15Ã June 2010 amending Annex VI to Council Regulation (EC) NoÃ 1234/2007 as regards the adjustment of the quotas as from the 2010/2011 marketing year in the sugar sector
 Type: Regulation
 Subject Matter: beverages and sugar;  marketing;  production;  agricultural policy;  foodstuff;  economic geography
 Date Published: nan

 16.6.2010 EN Official Journal of the European Union L 150/40 COMMISSION REGULATION (EU) No 513/2010 of 15 June 2010 amending Annex VI to Council Regulation (EC) No 1234/2007 as regards the adjustment of the quotas as from the 2010/2011 marketing year in the sugar sector THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 59(1), in conjunction with Article 4 thereof, Whereas: (1) Annex VI to Regulation (EC) No 1234/2007 lays down the national and regional quotas for the production of sugar, isoglucose and inulin syrup. For the 2010/2011 marketing year those quotas should be adjusted taking into account the decision of the French authorities to apply Article 60 of Regulation (EC) No 1234/2007. (2) Annex VI to Regulation (EC) No 1234/2007 should therefore be amended accordingly. (3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Annex VI to Regulation (EC) No 1234/2007 is replaced by the text set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 June 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. ANNEX ANNEX VI NATIONAL AND REGIONAL QUOTAS from the 2010/2011 marketing year onwards (in tonnes) Member States or regions (1) Sugar (2) Isoglucose (3) Inulin syrup (4) Belgium 676 235,0 114 580,2 0 Bulgaria 0 89 198,0 Czech Republic 372 459,3 Denmark 372 383,0 Germany 2 898 255,7 56 638,2 Ireland 0 Greece 158 702,0 0 Spain 498 480,2 53 810,2 France (metropolitan) 3 004 811,15 0 French overseas departments 432 220,05 Italy 508 379,0 32 492,5 Latvia 0 Lithuania 90 252,0 Hungary 105 420,0 220 265,8 Netherlands 804 888,0 0 0 Austria 351 027,4 Poland 1 405 608,1 42 861,4 Portugal (mainland) 0 12 500,0 Autonomous Region of the Azores 9 953,0 Romania 104 688,8 0 Slovenia 0 Slovakia 112 319,5 68 094,5 Finland 80 999,0 0 Sweden 293 186,0 United Kingdom 1 056 474,0 0 TOTAL 13 336 741,2 690 440,8 0